DEITS, P. J.,
dissenting.
The lead opinion bases its analysis on the principle that public policy favors disclosure of records by public bodies. I heartily agree that that principle is the basis of Oregon’s Public Records Law and that it is one we must uphold. Where the lead opinion gets sidetracked, however, is in its conclusion that, in order to carry out that principle, we need to hold that certain private persons and entities are public bodies and are, therefore, subject to the Public Records Law. The language of the pertinent statutes simply does not support that conclusion. Further, it is not necessary to expand the Public Records Law as the lead opinion does in order to protect openness in government.
The pertinent language of the Public Records Law is ORS 192.410(1), which defines a “public body” as
“every state officer, agency, department, division, bureau, board and commission: every county and city governing body, school district, special district, municipal corporation, and any board, department, commission, council, or agency thereof; and any other public agency of this state.” (Emphasis supplied.)
A plain reading of the above language shows that the entities included in this definition are officially constituted governmental bodies. Notably, the emphasized language in the statute refers to “any other public agency of this state.”
The lead opinion decides that the fact-finding group involved in this case comes within the above definition because, in its view, it is a “commission,” as the term is used in the statute. It notes the definition of “commission” in Black’s Law Dictionary: “A board or committee officially appointed and empowered to perform certain acts.” In my view, that definition is completely consistent with how the term is used in the statute. Nonetheless, the lead opinion discards that definition and looks to the general definition of *153the term in Webster’s Dictionary, which is “a group of people directed to perform some duty.” That definition takes us far afield from the purpose of the Public Records Law, which is to allow public access to records of public bodies. The lead opinion’s definition of “commission” allows it to apply the Public Records Law to the fact-finding group in this case. In doing so, it also includes a very extensive group of private persons or entities who perform various tasks for a public body. That group could include private contractors who do work for a public body and numerous advisory groups and citizens who perform tasks for public bodies. The Public Records Law was never intended to have such an extensive application.1
Although certainly not binding on this court, a statement included in the Attorney General’s Public Records Manual is pertinent here. In discussing whether the Public Records Law is applicable to private entities, it states:
“The Public Records Law does not apply to private entities or to private bodies such as nonprofit corporations and cooperatives, even if those bodies contract to perform governmental functions and receive all their funding from public funds. 46 Op Atty Gen 144 (1988); 46 Op Atty Gen 99 (1988). However, many records of these public bodies can be obtained under the Public Records Law from the public bodies that contract with the private entities, ifthe public bodies have custody of copies of the records. 46 Op Atty Gen 99 (1988). In addition, public bodies by rule or contract may require private bodies with which they deal to make pertinent records available for public inspection.” (Emphasis supplied.)
See AA Ambulance Co., Inc. v. Multnomah County, 102 Or App 398, 794 P2d 813 (1990).
The lead opinion reasons that its expansive reading of the Public Records Law is necessary because, otherwise, there will be a loophole in the law that will allow public bodies to escape its application. That is not correct. When a private entity, such as the fact-finding group in this case, is asked by a public body to undertake a task such as preparing a report, that information becomes accessible to the public if and when *154it is presented to the public body. If the public body is going to use the information provided by the private entity as the basis for action or nonaction, that information becomes accessible to the public under the Public Records Law or the Public Meetings Law when the information is communicated to the public entity at a public meeting or submitted in writing to the body. That is exactly what happened in Bay Area Health District v. Griffen, 73 Or App 294,698 P2d 977 (1985). In that case, the plaintiffs sought and obtained a copy of a study undertaken by a private consultant for a public body when the report was submitted to the health district.
The lead opinion’s result would have significant impacts on the operation of public bodies. It is a result that is not compelled by the language of the Public Records Law and that is not necessary to maintain openness in government. For all of the above reasons, I respectfully dissent.

 A different question is presented if a governmental body fully delegates responsibility to a private entity to undertake a governmental function and retains no further responsibility to review or approve the private entity’s action.